

116 HR 6926 IH: Meeting IMD Needs with Direction Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6926IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide coverage and payment under title XIX of the Social Security Act for services furnished to individuals who are patients in institutions for mental diseases during the COVID–19 emergency period and 180-days thereafter, and for other purposes.1.Short titleThis Act may be cited as the Meeting IMD Needs with Direction Act or MIND Act.2.Coverage and payment under Medicaid for services furnished to certain individuals who are patients in institutions for mental diseases during the COVID–19 emergency period and 180-days thereafterSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended—(1)in paragraph (1), by inserting , provided, however, that this exclusion for services in an institution for mental diseases does not apply to services furnished to any individual during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 180-day period succeeding such emergency) after diseases;(2)in paragraph (30)(B), by inserting provided, however, that this subparagraph (B) does not apply to services furnished to any such individual during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 180-day period succeeding such emergency after section 1915(l)); and(3)by adding at the end of the flush left matter succeeding paragraph (30) the following new sentence: All other laws in this title are hereby repealed, to the extent that they exclude services (or payment for services) in an institution for mental diseases furnished to any individual during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 180-day period succeeding such emergency..